Exhibit 10.4

EXECUTION COPY

RECEIVABLES POOLING AGREEMENT

GREEN TREE ADVANCE RECEIVABLES III LLC

(Depositor)

and

GREEN TREE AGENCY ADVANCE FUNDING TRUST I

(Issuer)

Dated as of January 16, 2014

GREEN TREE AGENCY ADVANCE FUNDING TRUST I

ADVANCE RECEIVABLES BACKED NOTES, ISSUABLE IN SERIES



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   Section 1.  

Definitions; Incorporation by Reference.

     2    Section 2.  

Transfer of Receivables.

     4    Section 3.  

Depositor’s Acknowledgment and Consent to Assignment.

     6    Section 4.  

Representations, Warranties and Certain Covenants of Depositor.

     6    Section 5.  

Remedies Upon Breach.

     12    Section 6.  

Termination.

     12    Section 7.  

General Covenants of Depositor.

     12    Section 8.  

Grant Clause.

     14    Section 9.  

Grant by Issuer.

     15    Section 10.  

Protection of Indenture Trustee’s Security Interest in Trust Estate.

     15    Section 11.  

Limited Recourse.

     15    Section 12.  

Miscellaneous.

     16    Schedule 1  

Form of Assignment of Receivables

  

 

i



--------------------------------------------------------------------------------

RECEIVABLES POOLING AGREEMENT

This RECEIVABLES POOLING AGREEMENT (as it may be amended, supplemented,
restated, or otherwise modified from time to time, this “Agreement”) is made as
of January 16, 2014 (the “Closing Date”), by and between GREEN TREE ADVANCE
RECEIVABLES III LLC, a limited liability company organized under the laws of the
State of Delaware (the “Depositor”), and GREEN TREE AGENCY ADVANCE FUNDING TRUST
I, a statutory trust organized under the laws of Delaware (the “Issuer”).

RECITALS

A. The Depositor is a special purpose Delaware limited liability company wholly
owned by Green Tree Servicing LLC (“Green Tree”). The Issuer is a statutory
trust organized under the laws of Delaware.

B. As of the Closing Date, Green Tree acts as the servicer under one or more
certain Freddie Mac Servicing Agreements incorporating the Freddie Mac Guide and
one or more certain Fannie Mae Servicing Agreements incorporating the Fannie Mae
Guide (each, as it may be amended, supplemented, restated, or otherwise modified
from time to time, a “Servicing Agreement” and collectively, the “Servicing
Agreements”), has the obligation to make Advances from and after the Closing
Date, and the right to collect the related Receivables in reimbursement of such
Advances and the right to collect Receivables in existence on the Closing Date
related to Advances previously made by Green Tree. As such, Green Tree, as
servicer, will service pools of mortgage loans in various Pools. One or more
Servicing Agreements relating to a Facility Eligible Pool will be identified on
the Designated Servicing Agreement Schedule (each, a “Designated Servicing
Agreement” and, collectively, the “Designated Servicing Agreements”) and the
related Facility Eligible Pools in which Green Tree acts as servicer (each, a
“Designated Pool” and collectively, the “Designated Pools”) for inclusion under
this Agreement, the Receivables Sale Agreement, dated as of even date herewith,
among Green Tree, the Depositor, and Walter Investment Management Corp. (as
amended, restated, supplemented or otherwise modified from time to time, the
“Receivables Sale Agreement”) and the Indenture.

C. The Issuer and Green Tree, as servicer and as Administrator ( in such
capacity, the “Administrator”), Wells Fargo Bank, N.A., as Indenture Trustee
(the “Indenture Trustee”), as Calculation Agent, as Paying Agent and as
Securities Intermediary, and Barclays Bank PLC (“Barclays”), as administrative
agent (the “Administrative Agent”), entered into an Indenture (as may be
amended, supplemented, restated or otherwise modified from time to time and
including any indenture supplement, the “Indenture”), dated as of even date
herewith, pursuant to which the Issuer shall be permitted to issue different
Series of Advance Receivables Backed Notes (the “Notes”) from time to time, on
the terms and conditions set forth in the Indenture.

D. Green Tree is obligated to make certain Advances from time to time with
respect to the Mortgage Loans in the Designated Pools under the Designated
Servicing Agreements of different Advance Types as more fully described in the
Indenture. Upon its disbursement of an Advance with respect to a Designated Pool
pursuant to a Designated Servicing Agreement, Green Tree, as servicer, becomes
beneficiary of a contractual right to be reimbursed for such Advance in
accordance with the terms of the related Designated Servicing Agreement. Green



--------------------------------------------------------------------------------

Tree, as receivables seller, has sold, assigned, transferred, conveyed and
contributed to the Depositor all its contractual rights to be reimbursed for
each Advance disbursed by Green Tree (or any predecessor servicer to the extent
that Green Tree acquires the Advances), as servicer, from the date hereof
through the Receivables Sale Termination Date in respect of Designated Pools,
under the Designated Servicing Agreements and each Advance previously made by
any predecessor servicer before the Closing Date (in any case, which Advance has
not been previously reimbursed) (any right to reimbursement in respect of any
such Advance, a “Receivable” and, collectively, the “Receivables”), pursuant to
the Receivables Sale Agreement. The Depositor is entering into this Agreement to
sell and/or contribute, assign, transfer and convey to the Issuer all
Receivables acquired by the Depositor from Green Tree, as receivables seller,
immediately upon the Depositor’s acquisition of such Receivables pursuant to the
Receivables Sale Agreement.

E. The Notes issued by the Issuer pursuant to the Indenture will be
collateralized by the Aggregate Receivables and related property and certain
monies in respect thereof now owned and to be hereafter acquired by the Issuer.

F. In consideration of each transfer by the Depositor to the Issuer of the
Transferred Assets on the terms and subject to the conditions set forth in this
Agreement, the Issuer has agreed to pay to the Depositor a purchase price equal
to 100% of the fair market value thereof on the related Sale Date. To the extent
the portion of the purchase price actually paid in cash by the Issuer for the
Transferred Assets is less than 100% of the fair market value thereof, the
balance of the purchase price shall be paid on each Sale Date by an increase in
the value of the Owner Trust Certificate of the Issuer, 100% of which is held by
the Depositor, in an amount equal to the amount by which the Purchase Price of
such Receivable exceeds the portion of the cash purchase price actually paid
therefor.

AGREEMENT

NOW, THEREFORE, in consideration of the above premises and of the mutual
promises hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

  Section 1. Definitions; Incorporation by Reference.

(a) This Agreement is entered into in connection with the terms and conditions
of the Indenture. Any capitalized term used but not defined herein shall have
the meaning given to it in the Indenture. Furthermore, for any capitalized term
defined herein but defined in greater detail in the Indenture, the detailed
information from the Indenture shall be incorporated herein by reference.

Additional Receivables: As defined in Section 2(a).

Administrative Agent: As defined in the Recitals.

Administrator: As defined in the Recitals.

 

2



--------------------------------------------------------------------------------

Aggregate Receivables: All Initial Receivables and all Additional Receivables
sold and/or contributed by the Depositor to the Issuer hereunder.

Agreement: As defined in the Preamble.

Assignment of Receivables: Each agreement documenting an assignment by Depositor
to the Issuer substantially in the form set forth on Schedule 1.

Barclays: As defined in the Recitals.

Closing Date: As defined in the Preamble.

Depositor: As defined in the Preamble.

Depositor’s Related Documents: As defined in Section 4(a)(iii).

Designated Pool: As defined in the Recitals.

Designated Servicing Agreement and Designated Servicing Agreements: As defined
in the Recitals.

Green Tree: As defined in the Recitals.

Indenture: As defined in the Recitals.

Indenture Trustee: As defined in the Recitals.

Initial Receivables: As defined in Section 2(a).

Issuer: As defined in the Preamble.

Notes: As defined in the Indenture.

Purchase: Each purchase by the Issuer from the Depositor of Transferred Assets.

Purchase Price: As defined in Section 2(b).

Receivable and Receivables: As defined in the Recitals.

Receivables Sale Agreement: As defined in the Recitals.

Receivables Sale Termination Date: The date, after the conclusion of the
Revolving Period, on which all amounts due on all Classes of Notes issued by the
Issuer pursuant to the Indenture, and all other amounts payable to any party
pursuant to the Indenture, shall have been paid in full.

Removed Servicing Agreement: As defined in Section 2(c).

Sale Date: (i) With respect to the Initial Receivables, the Closing Date and
(ii) with respect to any Additional Receivables, each date after the Closing
Date and prior to the Receivables Sale Termination Date on which such Additional
Receivable is sold and/or contributed, assigned, transferred and conveyed by the
Depositor to the Issuer pursuant to the terms of this Agreement.

 

3



--------------------------------------------------------------------------------

Series: As defined in the Indenture.

Servicing Agreement and Servicing Agreements: As defined in the Recitals.

Stop Date: As defined in Section 2(c).

Subsidiary: With respect to any Person (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

Transferred Assets: As defined in Section 2(a).

UCC: As defined in Section 2(a).

(b) The Designated Servicing Agreement Schedule, as may be amended,
supplemented, restated, or otherwise modified from time to time in accordance
with the Transaction Documents, is incorporated by this reference into this
Agreement.

 

  Section 2. Transfer of Receivables.

(a) Transferred Assets. Commencing on the Closing Date, and until the close of
business on the Receivables Sale Termination Date, subject to the provisions of
this Agreement, the Depositor hereby sells and/or contributes, assigns,
transfers and conveys to the Issuer, and the Issuer acquires from the Depositor
without recourse except as provided herein, all of the Depositor’s right, title
and interest, whether now owned or hereafter acquired, in, to and under (1) each
Receivable in existence on the Closing Date that arises with respect to any Pool
that is subject to any Servicing Agreement that is listed as a “Designated
Servicing Agreement” and the related Pool is listed as a “Designated Pool” on
the Designated Servicing Agreement Schedule as of the date such Receivable is
created (the “Initial Receivables”), (2) each Receivable in existence on any
Business Day after the Closing Date and prior to the Receivables Sale
Termination Date that arises with respect to any Pool that is subject to any
Servicing Agreement that is listed as a “Designated Servicing Agreement” and the
related Pool is listed as a “Designated Pool” on the Designated Servicing
Agreement Schedule as of the date such Receivable is created that arose under
the Servicing Agreements listed on the Designated Servicing Agreement Schedule
as of the Closing Date (the “Additional Receivables”), (3) in the case of both
Initial Receivables and Additional Receivables, all monies due or to become due
and all amounts received or receivable with respect thereto and all proceeds
(including “proceeds” as defined in the Uniform Commercial Code in effect in all
applicable jurisdictions (the “UCC”)), together with all rights of the Depositor
to enforce such Initial Receivables and Additional Receivables and (4) the
Receivables Sale Agreement in respect of such Initial Receivables and Additional
Receivables (collectively, the “Transferred Assets”). Until the Receivables Sale
Termination Date, the Depositor shall, automatically and without any further

 

4



--------------------------------------------------------------------------------

action on its part, sell and/or contribute, assign, transfer and convey to the
Issuer, on each Business Day, each Additional Receivable not previously
transferred to the Issuer and the Issuer shall purchase each such Additional
Receivable together with all of the other Transferred Assets related to such
Receivable.

(b) Purchase Price. In consideration of the sale and/or contribution,
assignment, transfer and conveyance to the Issuer of the Aggregate Receivables
and related Transferred Assets, on the terms and subject to the conditions set
forth in this Agreement, the Issuer shall, on each Sale Date, pay and deliver to
the Depositor, in immediately available funds on the related Sale Date, or
otherwise promptly following such Sale Date if so agreed by the Depositor and
the Issuer, a purchase price (the “Purchase Price”) equal to (i) in the case of
one Receivable sold, assigned, transferred and conveyed on such Sale Date, the
fair market value of such Receivable on such Sale Date or (ii) in the case more
than one Receivable is sold, assigned, transferred and conveyed on such Sale
Date, the aggregate of the fair market values of such Receivables on such Sale
Date, payable in cash to the extent of funds available to the Issuer, plus an
increase in the value of the Owner Trust Certificate of the Issuer, to the
extent the Purchase Price exceeds the cash paid. The Issuer shall not have any
obligation to pay to Green Tree a cash Purchase Price in connection with any
Delinquency Advance arising in connection with a Credited Advance Funding unless
the Depositor (or Green Tree, as Servicer) pays to the Issuer or its assigns the
Advance Reimbursement Amounts for the Delinquency Advances deemed to have been
reimbursed in connection with such Credited Advance Funding. The Depositor shall
contribute any such Delinquency Advances for which there is no Cash Purchase
Price paid to the Issuer.

(c) Removal of Designated Servicing Agreements and Receivables. On any date on
or after the satisfaction of all conditions specified in Section 2.1(c) of the
Indenture, the Depositor may remove a Designated Servicing Agreement or a
Designated Pool from the Designated Servicing Agreement Schedule (each such
Servicing Agreement or Designated Pool so removed, a “Removed Servicing
Agreement” and a “Removed Pool”, respectively). Upon the removal of a Designated
Servicing Agreement from the Designated Servicing Agreement Schedule, (i) except
if Green Tree conducts a Permitted Refinancing, all Receivables related to
Advances under such Removed Servicing Agreement previously transferred to the
Issuer and Granted to the Indenture Trustee for inclusion in the Trust Estate,
shall remain subject to the lien of the Indenture, in which case Green Tree may
not assign to another Person any Receivables arising under that Removed
Servicing Agreement until all Receivables that arose under that Removed
Servicing Agreement or that Pool that are included in the Trust Estate shall
have been paid in full or sold in a Permitted Refinancing, and (ii) all
Receivables related to such Removed Servicing Agreement or Removed Pool arising
on or after the date that the related Servicing Agreement was removed from the
Designated Servicing Agreement Schedule (the “Stop Date”) shall not be sold to
the Issuer and shall not constitute Receivables.

(d) Marking of Books and Records. The Depositor shall, at its own expense, on or
prior to (i) the Closing Date, in the case of the Initial Receivables, and
(ii) the applicable Sale Date, in the case of Additional Receivables, indicate
in its books and records (including its computer records) that the Receivables
in respect of a Designated Pool arising under each Designated Servicing
Agreement and the related Transferred Assets have been sold and/or contributed,
assigned, transferred and conveyed to the Issuer in accordance with this
Agreement. The Depositor shall not alter the indication referenced in this
paragraph with respect to any

 

5



--------------------------------------------------------------------------------

Receivable during the term of this Agreement, (except in accordance with
Section 10(b)). If a third party, including a potential purchaser of a
Receivable, should inquire as to the status of the Receivables, the Depositor
shall promptly indicate to such third party that the Receivables have been sold
and/or contributed, assigned, transferred and conveyed and the Depositor (except
in accordance with Section 10(b)) shall not claim any right, title or interest
(including, but not limited to ownership interest) therein.

 

  Section 3. Depositor’s Acknowledgment and Consent to Assignment.

(a) Acknowledgment and Consent to Assignment. The Depositor hereby acknowledges
that the Issuer has Granted to the Indenture Trustee, on behalf of the
Noteholders, the rights (but not the obligations) of the Issuer under this
Agreement, including, without limitation, the right to enforce the obligations
of the Depositor hereunder, and the obligations of Green Tree under the
Receivables Sale Agreement. The Depositor hereby consents to such Grant by the
Issuer to the Indenture Trustee pursuant to the Indenture. The Depositor
acknowledges that the Indenture Trustee (on behalf of itself, the Noteholders,
any Supplemental Credit Enhancement Provider and any Liquidity Provider) shall
be a third party beneficiary in respect of the representations, warranties,
covenants, rights, indemnities and other benefits arising hereunder that are so
Granted by the Issuer. Moreover, the Depositor hereby authorizes and appoints as
its attorney-in-fact the Issuer and the Indenture Trustee, as the Issuer’s
assignee, on behalf of the Issuer, to execute and deliver such documents or
certificates as may be necessary in order to enforce its rights under this
Agreement and its rights to collect the Aggregate Receivables.

 

  Section 4. Representations, Warranties and Certain Covenants of Depositor.

The Depositor hereby makes the following representations, warranties and
covenants for the benefit of the Issuer, the Indenture Trustee and the
Noteholders, on which the Issuer is relying in purchasing the Aggregate
Receivables and executing this Agreement, and on which the Noteholders are
relying in purchasing the Notes. The representations are made as of the date of
this Agreement, and as of each Sale Date. Such representations and warranties
shall survive the sale and/or contribution, assignment, transfer and conveyance
of any Receivables and any related Transferred Assets to the Issuer.

(a) General Representations, Warranties and Covenants.

(i) Organization and Good Standing. The Depositor is a limited liability company
duly organized and validly existing under the laws of the State of Delaware with
power and authority to own its properties and to conduct its business as such
properties are currently owned and such business is presently conducted, and had
at all relevant times, and now has and so long as any Notes are outstanding,
will continue to have, power, authority and legal right to acquire, own, hold,
transfer, assign and convey the Receivables.

(ii) Due Qualification. The Depositor is and will continue to be duly qualified
to do business as a limited liability company in good standing, and has obtained
and will keep in full force and effect all necessary licenses, permits and
approvals, in all

 

6



--------------------------------------------------------------------------------

jurisdictions in which the ownership or lease of property or the conduct of its
business shall require such qualifications, licenses, permits or approvals and
as to which the failure to obtain or to keep in full force and effect such
licenses, permits or approvals would have a material and adverse impact upon the
value or collectability of the Receivables and such failure cannot be
subsequently cured for the purposes of enforcing contracts.

(iii) Power and Authority. The Depositor has and will continue to have all
requisite limited liability company power and authority to own the Receivables,
and the Depositor has and will continue to have all requisite limited liability
company power and authority to execute and deliver this Agreement, the initial
Designated Servicing Agreement Schedule and each subsequent Designated Servicing
Agreement Schedule, each other Transaction Document to which it is a party and
any and all other instruments and documents necessary to consummate the
transactions contemplated hereby or thereby (collectively, the “Depositor’s
Related Documents”), and to perform each of its obligations under this Agreement
and under the Depositor’s Related Documents, and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement by
the Depositor, and the execution and delivery of each of the Depositor’s Related
Documents by the Depositor, the performance by the Depositor of its obligations
hereunder and thereunder, and the consummation of the transactions contemplated
hereby and thereby have each been duly authorized by the Depositor and no
further limited liability company action or other actions are required to be
taken by the Depositor in connection therewith.

(iv) Valid Transfer. Upon the execution and delivery of this Agreement, each
Assignment of Receivables and the Designated Servicing Agreement Schedule by
each of the parties hereto, this Agreement shall evidence a valid sale and/or
contribution, transfer, assignment and conveyance of the Additional Receivables
as of the applicable Sale Date to the Issuer, which is enforceable against
creditors of and purchasers from the Depositor, except as such enforceability
may be limited by bankruptcy, insolvency or similar laws and by equitable
principles.

(v) Binding Obligation. This Agreement and each of the other Transaction
Documents to which the Depositor is a party has been, or when delivered will
have been, duly executed and delivered and constitutes the legal, valid and
binding obligation of the Depositor, enforceable against the Depositor, in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency or similar laws and by equitable principles.

(vi) Good Title. Immediately prior to each Purchase of Receivables hereunder,
the Depositor is the legal and beneficial owner of each such Receivable and the
related Transferred Assets with respect thereto, free and clear of any Adverse
Claims other than Permitted Liens; and immediately upon the transfer and
assignment thereof, the Issuer and its assignees will have good and marketable
title to, with the right to sell and encumber, each Receivable, whether now
existing or hereafter arising, together with the related Transferred Assets with
respect thereto, free and clear of any Adverse Claims other than Permitted
Liens.

 

7



--------------------------------------------------------------------------------

(vii) Perfection.

(A) This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Aggregate Receivables and the related Transferred
Assets with respect thereto in favor of the Issuer, which security interest is
prior to all other Adverse Claims, and is enforceable as such against creditors
of and purchasers from the Depositor;

(B) The Depositor has caused the filing of all appropriate financing statements
in the proper filing office in the appropriate jurisdictions under the UCC in
order to perfect the security interest in the Aggregate Receivables and the
related Transferred Assets granted to the Issuer hereunder; and

(C) The Depositor has not pledged, assigned, sold, granted a security interest
in, or otherwise conveyed any of the Aggregate Receivables and the related
Transferred Assets, other than under this Agreement, except pursuant to any
agreement that has been terminated prior to the date hereof. The Depositor has
not authorized the filing of and is not aware of any financing statement filed
against the Depositor covering the Aggregate Receivables and the related
Transferred Assets other than those filed in connection with this Agreement and
the other Transaction Documents, and those that have been terminated prior to
the date hereof. The Depositor is not aware of any judgment or tax lien filings
against the Depositor.

(viii) No Violation. Neither the execution, delivery and performance of this
Agreement, the other Transaction Documents or the Depositor’s Related Documents
by the Depositor nor the consummation by the Depositor of the transactions
contemplated hereby or thereby nor the fulfillment of or compliance with the
terms and conditions of this Agreement, the Depositor’s Related Documents or the
other Transaction Documents to which the Depositor is a party (A) will violate
the organizational documents of the Depositor, (B) will constitute a default (or
an event which, with notice or lapse of time or both, would constitute a
default), or result in a breach or acceleration of, any material indenture,
agreement or other material instrument to which the Depositor or any of its
subsidiaries is a party or by which it or any of them is bound, or which may be
applicable to the Depositor, (C) results in the creation or imposition of any
Adverse Claim upon any of the property or assets of the Depositor under the
terms of any of the foregoing, or (D) violates any statute, ordinance or law or
any rule, regulation, order, writ, injunction or decree of any court or of any
public, governmental or regulatory body, agency or authority applicable to the
Depositor or its properties.

(ix) No Proceedings. There is no action, suit or proceeding before or by any
court or governmental agency or body, domestic or foreign, now pending, or to
the Depositor’s knowledge, threatened, or against the Depositor (A) in which a
third party not affiliated with the Indenture Trustee or a Noteholder asserts
the invalidity of any of the Transaction Documents, (B) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by any of the Transaction Documents, (C) seeking any determination
or ruling that should reasonably be expected

 

8



--------------------------------------------------------------------------------

to affect materially and adversely the performance by the Depositor or its
Affiliates of their obligations under, or the validity or enforceability of, any
of the Transaction Documents or (D) relating to the Depositor or its Affiliates
and which should reasonably be expected to affect adversely the federal income
tax attributes of the Notes.

(x) Ownership of Issuer. 100% of the Owner Trust Certificate of the Issuer is
owned by the Depositor. No Person other than the Depositor has any rights to
acquire all or any portion of the Owner Trust Certificate in the Issuer.

(xi) Solvency. The Depositor, both prior to and after giving effect to each sale
and/or contribution of Receivables with respect to the Designated Servicing
Agreements on each Sale Date, (1) is not, and will not be, “insolvent” (as such
term is defined in § 101(32)(A) of the Bankruptcy Code), (2) is, and will be,
able to pay its debts as they become due, and (3) does not have unreasonably
small capital for the business in which it is engaged or for any business or
transaction in which it is about to engage.

(xii) Information to Note Rating Agencies. All information provided by the
Depositor to any Note Rating Agency, taken together, is true and correct in all
material respects.

(xiii) No Fraudulent Conveyance. The Depositor is selling and/or contributing
the Aggregate Receivables to the Issuer in furtherance of its ordinary business
purposes, with no intent to hinder, delay or defraud any of its creditors.

(xiv) Ability to Perform Obligations. The Depositor does not believe, nor does
it have any reasonable cause to believe, that it cannot perform each and every
covenant contained in this Agreement.

(xv) Information. No document, certificate or report furnished by the Depositor
in writing pursuant to this Agreement, any other Transaction Document or in
connection with the transactions contemplated hereby or thereby, taken together,
contains or will contain when furnished any untrue statement of a material fact.
There are no facts relating to and known by the Depositor which when taken as a
whole may impair the ability of the Depositor to perform its obligations under
this Agreement or any other Depositor’s Transaction Document, which have not
been disclosed herein or in the certificates and other documents furnished by or
on behalf of the Depositor pursuant hereto or thereto specifically for use in
connection with the transactions contemplated hereby or thereby.

(xvi) Fair Consideration. The aggregate consideration received by the Depositor
pursuant to this Agreement is fair consideration having reasonably equivalent
value to the value of the Aggregate Receivables and the performance of the
Depositor’s obligations hereunder.

(xvii) Name. The legal name of the Depositor is as set forth in this Agreement
and the Depositor does not have any trade names, fictitious names, assumed names
or “doing business” names.

 

9



--------------------------------------------------------------------------------

(xviii) No Subsidiaries. The Depositor has no Subsidiaries other than the
Issuer.

(xix) Special Purpose Entity. The Depositor is operated as an entity separate
from Green Tree. In addition, the Depositor:

(A) maintains and will continue to maintain its assets separate and distinct
from those of Green Tree and any Affiliates of Green Tree in a manner which
facilitates their identification and segregation from those of Green Tree;

(B) conducts and will continue to conduct all intercompany transactions with
Green Tree or any Affiliate of Green Tree on an arm’s-length basis;

(C) has not guaranteed and will not guarantee any obligation of Green Tree or
any of Green Tree’s Affiliates, nor has it had or will it have any of its
obligations guaranteed by any such entities and has not held and will not hold
itself out as responsible for debts of any such entity or for the decisions or
actions with respect to the business affairs of any such entity;

(D) has not permitted and will not permit the commingling or pooling of its
funds or other assets with the assets of Green Tree or any Affiliate of Green
Tree (other than in respect of items of payment and funds which may be
commingled until deposit into the Trust Accounts);

(E) has and will continue to have separate deposit and other bank accounts to
which neither Green Tree nor any of its Affiliates has any access and does not
at any time pool any of its funds with those of Green Tree or any of its
Affiliates;

(F) maintains and will continue to maintain financial records which are separate
from those of Green Tree or any of its Affiliates;

(G) compensates and will continue to compensate all employees, consultants and
agents, if any, or reimburses Green Tree from its own funds, for services
provided to it by such employees, consultants and agents, and, to the extent any
employee, consultant or agent of it is also an employee, consultant or agent of
Green Tree allocate the compensation of such employee, consultant or agent
between it and Green Tree as agreed to between them on an arm’s length basis;

(H) conducts and will continue to conduct all of its business (whether in
writing or orally) solely in its own name and on its own stationery and pays and
will continue to pay its own expenses, makes and will make all communications to
third parties (including all invoices (if any), letters, checks and other
instruments) solely in its own name (and not as a division of any other Person),
and requires and will require that its employees, if any, when conducting its
business identify themselves as such (including, without limitation, by means of
providing appropriate employees with business or identification cards
identifying such employees as its employees);

 

10



--------------------------------------------------------------------------------

(I) adheres and will continue to adhere and comply with its organizational
documents and maintains and will maintain company records and books of account
separate and distinct from Green Tree’s corporate records and the records of any
Affiliate of Green Tree;

(J) does not and will not permit Green Tree or any Affiliate of Green Tree, to
be involved in its daily management; provided, however, that officers of Green
Tree or any such Affiliate shall not be prohibited from serving as officers of
it;

(K) does not and will not act as agent for Green Tree or any Affiliate of Green
Tree and agrees that it will not authorize Green Tree or any Affiliate of Green
Tree to act as its agent;

(L) pays and will continue to pay its own incidental administrative costs and
expenses from its own funds, allocates and will continue to allocate all other
shared overhead expenses (including, without limitation, telephone and other
utility charges, the services of shared employees, consultants and agents, and
reasonable legal and auditing expenses), and other items of cost and expense
shared between it and Green Tree, as agreed to between them on an arm’s length
basis; and

(M) takes and shall continue to take such actions as are necessary on its part
to ensure that all procedures required by its organizational documents are duly
and validly taken.

(b) Survival. It its understood and agreed that the representations and
warranties of the Depositor set forth in Section 4(a) shall continue throughout
the term of this Agreement.

(c) It is understood and agreed that the (1) representations and warranties made
by Green Tree pursuant to Section 4(b) of the Receivables Sale Agreement, and
the representations and warranties made by the Depositor pursuant to this
Agreement, on which the Issuer is relying in accepting the Receivables and
executing this Agreement and on which the Noteholders are relying in purchasing
the Notes, and (2) the rights and remedies of the Depositor and its assignees
under the Receivables Sale Agreement against Green Tree, and the rights and
remedies of the Issuer and its assignees under this Agreement against the
Depositor, inure to the benefit of the Issuer and the Indenture Trustee for the
benefit of the Noteholders, as the assignees of the Depositor’s rights under the
Receivables Sale Agreement and the Issuer’s rights hereunder. Such
representations and warranties, and the rights and remedies for the breach
thereof, shall survive the sale and/or contribution, assignment, transfer and
conveyance of any Receivables from the Depositor to the Issuer and its assignees
and the pledge thereof by the Issuer to the Indenture Trustee for the benefit of
the Noteholders and shall be fully exercisable by the Indenture Trustee for the
benefit of the Noteholders.

 

11



--------------------------------------------------------------------------------

  Section 5. Remedies Upon Breach

The Depositor shall inform the Indenture Trustee, the Administrator and the
Administrative Agent promptly, in writing, upon the discovery of any breach of
the Depositor’s representations, warranties or covenants hereunder, or Green
Tree’s representations, warranties or covenants under the Receivables Sale
Agreement. Unless such breach shall have been cured or waived within thirty
(30) days after the earlier to occur of the discovery of such breach by the
Depositor or receipt of written notice of such breach by the Depositor, such
that, in the case of a representation and warranty, such representation and
warranty shall be true and correct in all material respects as if made on such
day, and the Depositor shall have delivered to the Indenture Trustee an
officer’s certificate describing the nature of such breach and the manner in
which the relevant representation and warranty became true and correct or the
breach was otherwise cured, the Depositor shall either repurchase the affected
Receivables or indemnify the Issuer and its assignees (including the Issuer, the
Indenture Trustee and each of their respective assignees) against and hold the
Issuer and its assignees (including the Issuer, the Indenture Trustee and each
of their respective assignees) harmless from any cost, liability and expense,
including, without limitation, reasonable attorneys’ fees and expenses, whether
incurred in enforcement proceedings between the parties or otherwise, incurred
as a result of, or arising from, such breach (each such repurchase or
indemnification amount to be paid hereunder, an “Indemnity Payment”), the amount
of which shall equal the Receivables Balance of any affected Receivable. This
Section 5 sets forth the exclusive remedy for a breach of representation,
warranty or covenant pertaining to a Receivable. Notwithstanding the foregoing,
the breach of any representation, warranty or covenant shall not be waived by
the Issuer under any circumstances without the consent of the Majority
Noteholders of the Outstanding Notes of each Series and the Administrative
Agent.

 

  Section 6. Termination.

This Agreement (a) may not be terminated prior to the termination of the
Indenture and (b) may be terminated at any time thereafter by either party upon
written notice to the other party.

 

  Section 7. General Covenants of Depositor.

The Depositor covenants and agrees that from the date of this Agreement until
the termination of the Indenture:

(a) RESERVED.

(b) Bankruptcy. The Depositor agrees that it shall comply with Section 12(l).
The Depositor has not engaged in and does not expect to engage in a business for
which its remaining property represents an unreasonably small capitalization.
The Depositor will not transfer any of the Aggregate Receivables with an intent
to hinder, delay or defraud any Person.

(c) Legal Existence. The Depositor shall do or cause to be done all things
necessary on its part to preserve and keep in full force and effect its
existence in the jurisdiction of its formation, and to maintain each of its
licenses, approvals, registrations and qualifications in all jurisdictions in
which its ownership or lease of property or the conduct of its business requires
such licenses, approvals, registrations or qualifications, except for failures
to maintain any such

 

12



--------------------------------------------------------------------------------

licenses, approvals, registrations or qualifications which cannot be
subsequently cured for the purpose of enforcing contracts and which,
individually or in the aggregate, would not reasonably be expected to have a
material adverse effect on the financial conditions, operations or the ability
of the Depositor or the Issuer to perform its obligations hereunder or under any
of the other Transaction Documents.

(d) Compliance With Laws. The Depositor shall comply in all material respects
with all laws, rules, regulations and orders of any governmental authority
applicable to its operation, the noncompliance with which would reasonably be
expected to have a material adverse effect on the financial condition,
operations or the ability of Green Tree, as receivables seller and servicer, the
Depositor or the Issuer to perform their obligations hereunder or under any of
the other Transaction Documents.

(e) Taxes. The Depositor shall pay and discharge all taxes, assessments and
governmental charges or levies imposed upon the Depositor or upon its income and
profits, or upon any of its property or any part thereof, before the same shall
become in default; provided that the Depositor shall not be required to pay and
discharge any such tax, assessment, charge or levy so long as the validity or
amount thereof shall be contested in good faith by appropriate proceedings, or
so long as the failure to pay any such tax, assessment, charge or levy would not
have a material adverse effect on the ability of the Depositor to perform its
obligations hereunder. The Depositor shall have set aside on its books adequate
reserves with respect to any such tax, assessment, charge or levy so contested.

(f) Compliance with Representations and Warranties. The Depositor covenants that
it shall conduct its business such that it will continually comply with all of
its representations and warranties made in Section 4(a).

(g) Keeping of Records and Books of Account. The Depositor shall maintain
accurate, complete and correct documents, books, records and other information
which is reasonably necessary for the collection of all Aggregate Receivables
(including, without limitation, records adequate to permit the prompt
identification of each new Receivable and all collections of, and adjustments
to, each existing Receivable).

(h) Ownership. The Depositor will take all necessary action to establish and
maintain, irrevocably in the Issuer, legal and equitable title to the Aggregate
Receivables and the related Transferred Assets, free and clear of any Adverse
Claim (including, without limitation, the filing of all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) in all appropriate jurisdictions to perfect the Issuer’s
interest in such Aggregate Receivables and related Transferred Assets and such
other action to perfect, protect or more fully evidence the interest of the
Issuer or the Indenture Trustee (as the Depositor’s assignee) may reasonably
request).

(i) Reliance on Separateness. The Depositor acknowledges that the Indenture
Trustee and the Noteholders are entering into the transactions contemplated by
the Transaction Documents in reliance upon the Depositor’s and Issuer’s identity
as a legal entity that is separate from Green Tree. Therefore, from and after
the date of execution and delivery of this Agreement, the Depositor will take
all reasonable steps to maintain each of the Depositor’s and

 

13



--------------------------------------------------------------------------------

Issuer’s identity as a separate legal entity and to make it manifest to third
parties that each of the Depositor and the Issuer is an entity with assets and
liabilities distinct from those of Green Tree. Without limiting the generality
of the foregoing and in addition to the other covenants set forth herein, the
Depositor (i) will not hold itself out to third parties as liable for the debts
of the Issuer nor purport to own the Aggregate Receivables and other related
Transferred Assets, (ii) will take all other actions necessary on its part to
ensure that the facts and assumptions regarding it set forth in the opinion
issued by Sidley Austin LLP, dated as of the Closing Date, relating to
substantive consolidation issues remain true and correct at all times.

(j) Name Change, Offices and Records. In the event the Depositor makes any
change to its name (within the meaning of Section 9-507(c) of any applicable
enactment of the UCC), type or jurisdiction of organization or location of its
books and records the Depositor shall notify the Issuer and the Indenture
Trustee thereof and (except with respect to a change of location of books and
records) shall deliver to the Indenture Trustee not later than thirty (30) days
after the effectiveness of such change (i) such financing statements (Forms UCC1
and UCC3) which the Indenture Trustee (acting at the direction of the
Administrative Agent) may reasonably request to reflect such name change, or
change in type or jurisdiction of organization, (ii) if the Indenture Trustee
shall so request, an opinion of outside counsel to the Depositor, in form and
substance reasonably satisfactory to the Indenture Trustee, as to the perfection
and priority of the Issuer’s security interest in the Aggregate Receivables in
such event, (iii) such other documents and instruments that the Indenture
Trustee on behalf of the Noteholders (acting at the direction of the
Administrative Agent) may reasonably request in connection therewith and shall
take all other steps to ensure that the Issuer continues to have a first
priority, perfected security interest in the Aggregate Receivables and the
related Transferred Assets.

(k) Location of Jurisdiction of Organization and Records. In the case of a
change in the jurisdiction of organization of the Depositor, or in the case of a
change in the “location” of the Depositor for purposes of Section 9-307 of the
UCC, the Depositor must take all actions necessary or reasonably requested by
the Issuer, the Administrative Agent or the Indenture Trustee to amend its
existing financing statements and continuation statements, and file additional
financing statements and to take any other steps reasonably requested by the
Issuer, the Administrative Agent or the Indenture Trustee to further perfect or
evidence the rights, claims or security interests of any of the Issuer or any
assignee or beneficiary of the Issuer’s rights under this Agreement, including
the Indenture Trustee on behalf of the Noteholders under any of the Transaction
Documents.

 

  Section 8. Grant Clause.

It is the intention of the parties hereto that each transfer and assignment
contemplated by this Agreement shall constitute an absolute sale or
contribution, as applicable, of the related Receivables from the Depositor to
the Issuer and that the Aggregate Receivables shall not be part of Depositor’s
estate or otherwise be considered property of the Depositor in the event of the
bankruptcy, receivership, insolvency, liquidation, conservatorship or similar
proceeding relating to the Depositor or any of its Property. However, if such
conveyance is deemed to be in respect of a loan, it is intended that: (a) the
rights and obligations of the parties shall be established pursuant to the terms
of this Agreement; (b) the Depositor hereby grants to the Issuer a first
priority security interest in all of the Depositor’s right, title and interest
in, to and under, whether

 

14



--------------------------------------------------------------------------------

now owned or hereafter acquired, the Aggregate Receivables and the other
Transferred Assets to secure payment of a debt equal to the purchase price for
such Aggregate Receivables and other Transferred Assets; and (c) this Agreement
shall constitute a security agreement under applicable law. The Depositor will,
to the extent consistent with this Agreement, take such reasonable actions as
may be necessary to ensure that, if this Agreement were deemed to create a
security interest in the Aggregate Receivables and the other Transferred Assets
to secure payment or performance of an obligation, such security interest would
be a perfected security interest of first priority under applicable law and will
be maintained as such throughout the term of this Agreement. The Depositor will,
at its own expense, make all initial filings on or about the Closing Date and
shall forward a copy of such filing or filings to the Indenture Trustee.

The Depositor hereby authorizes the Issuer and its assignees, successors and
designees to file one or more UCC financing statements, financing statement
amendments and continuation statements to perfect the security interest
described herein.

 

  Section 9. Grant by Issuer.

The Issuer shall have the right, upon notice to but without the consent of the
Depositor, to Grant, in whole or in part, its interest under this Agreement with
respect to the Receivables to the Indenture Trustee and the Indenture Trustee
then shall succeed to all rights of the Issuer under this Agreement. All
references to the Issuer in this Agreement shall be deemed to include its
assignee or designee, specifically including the Issuer and the Indenture
Trustee.

 

  Section 10. Protection of Indenture Trustee’s Security Interest in Trust
Estate.

(a) The Depositor shall maintain accounts and records as to each Receivable
accurately and in sufficient detail to permit the reader thereof to know at any
time following reasonable prior notice delivered to the Depositor, the status of
such Receivable, including payments and recoveries made and payments owing. The
Schedule of Receivables has been delivered to the Indenture Trustee and shall
remain in its possession or control.

(b) The Depositor will maintain its computer records so that, from and after the
Grant of the security interest under the Indenture, the Depositor’s master
computer records (including any back-up archives) that refer to any Receivables
indicate that the Receivables are owned by the Issuer and pledged to the
Indenture Trustee on behalf of the Noteholders. Indication of the Indenture
Trustee’s interest in a Receivable shall be deleted from or modified on the
Depositor’s records when, and only when, the Receivable has been paid in full or
released from the lien of the Indenture pursuant to the Indenture.

 

  Section 11. Limited Recourse.

No recourse may be taken, directly or indirectly, with respect to the
obligations of the Issuer under this Agreement or any certificate or other
writing delivered in connection herewith or therewith, against (a) any owner of
a beneficial interest in the Issuer or (b) any holder of a beneficial interest
in the Issuer in its individual capacity, except as any such Person may have
expressly agreed. Notwithstanding any other terms of this Agreement, the Notes,
any other Transaction Documents or otherwise, the obligations of the Issuer
under the Notes, the Indenture, this Agreement and each other Transaction
Document to which it is a party are limited recourse

 

15



--------------------------------------------------------------------------------

obligations of the Issuer, payable solely from the Trust Estate, and following
realization of the Trust Estate and application of the proceeds thereof in
accordance with the terms of the Indenture, none of the Noteholders, the
Indenture Trustee or any of the other parties to the Transaction Documents shall
be entitled to take any further steps to recover any sums due but still unpaid
hereunder or thereunder, all claims in respect of which shall be extinguished
and shall not thereafter revive. No recourse shall be had for the payment of any
amount owing in respect of the Notes, the Indenture or this Agreement or for any
action or inaction of the Issuer against any officer, director, employee,
shareholder, stockholder or incorporator of the Issuer or any of their
successors or assigns for any amounts payable under the Notes or this Agreement.
It is understood that the foregoing provisions of this Section 11 shall not
(i) prevent recourse to the Trust Estate for the sums due or to become due under
any security, instrument or agreement which is part of the Trust Estate or
(ii) save as specifically provided therein, constitute a waiver, release or
discharge of any indebtedness or obligation evidenced by the Notes or secured by
the Indenture. It is further understood that the foregoing provisions of this
Section 11 shall not, subject to Section 12(l) hereof, limit the right of any
Person, to name the Issuer as a party defendant in any proceeding or in the
exercise of any other remedy under the Notes or this Agreement, so long as no
judgment in the nature of a deficiency judgment or seeking personal liability
shall be asked for or (if obtained) enforced against any such Person or entity.

 

  Section 12. Miscellaneous.

(a) Amendment. This Agreement may not be amended except by an instrument in
writing signed by the Depositor and the Issuer upon delivery of an Issuer Tax
Opinion and with the consent of the Administrative Agent. In addition, so long
as the Notes are outstanding, this Agreement may not be amended unless either
(x) Noteholders of more than the Series Required Noteholders of each Series
shall have consented thereto or (y) (i) the amendment is for a purpose for which
the Indenture could be amended without any Noteholder consent and (ii) the
Depositor shall have delivered to the Indenture Trustee an officer’s certificate
to the effect that the Depositor reasonably believes that any such amendment
will not have a material Adverse Effect on the Noteholders of the Notes. Any
such amendment requested by the Depositor shall be at its own expense.
Amendments shall require notice to Note Rating Agencies as described in
Section 11(a) of the Receivables Sale Agreement.

(b) Binding Nature; Assignment. The covenants, agreements, rights and
obligations contained in this Agreement shall be binding upon the successors and
assigns of the Depositor and shall inure to the benefit of the successors and
assigns of the Issuer, and all persons claiming by, through or under the Issuer.

(c) Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.

(d) RESERVED.

 

16



--------------------------------------------------------------------------------

(e) Severability of Provisions. Any provision of this Agreement which is
prohibited, unenforceable or not authorized in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition,
unenforceability or non-authorization without invalidating the remaining
provisions hereof or affecting the validity, enforceability or legality of such
provision in any other jurisdiction.

(f) Governing Law. THIS AGREEMENT AND ANY CLAIM CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO OR IN CONNECTION WITH THIS AGREEMENT, THE RELATIONSHIP OF
THE PARTIES HERETO, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND
DUTIES OF THE PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICTS OF
LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

(g) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN AN
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

(h) Counterparts. This Agreement may be executed in several counterparts and all
so executed shall constitute one agreement binding on all parties hereto,
notwithstanding that all the parties have not signed the original or the same
counterpart. Any counterpart hereof signed by a party against whom enforcement
of this Agreement is sought shall be admissible into evidence as an original
hereof to prove the contents thereof. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or other electronic means shall be
effective as delivery of a manually executed counterpart of this Agreement.

(i) Indulgences; No Waivers. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or future exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any other occurrence.
No waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

(j) Headings Not to Affect Interpretation. The headings contained in this
Agreement are for convenience of reference only, and they shall not be used in
the interpretation hereof.

(k) Benefits of Agreement. Nothing in this Agreement, express or implied, shall
give to any Person, other than the parties to this Agreement and their
successors hereunder, any benefit of any legal or equitable right, power, remedy
or claim under this Agreement.

(l) No Petition. The Depositor, by entering into this Agreement, agrees that it
will not at any time prior to the date which is one year and one day, or, if
longer, the applicable

 

17



--------------------------------------------------------------------------------

preference period then in effect, after the payment in full of all of the Notes,
institute against the Issuer, or join in any institution against the Issuer of,
Insolvency Proceedings or other similar proceedings, or other proceedings under
any United States federal or state bankruptcy or similar law in connection with
any obligations relating to the Notes or this Agreement, or cause the Issuer to
commence any reorganization, bankruptcy proceedings, or Insolvency Proceedings
under any applicable state or federal law, including without limitation any
readjustment of debt, or marshaling of assets or liabilities or similar
proceedings. This Section 12(l) shall survive termination of this Agreement.

(m) Owner Trustee Limitation of Liability. It is expressly understood and agreed
by the parties hereto that (a) this Agreement is executed and delivered by
Wilmington Trust, National Association, not individually or personally, but
solely as Owner Trustee of the Issuer under the Trust Agreement, in the exercise
of the powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as a personal representation, undertaking and
agreement by Wilmington Trust, National Association but is made and intended for
the purpose of binding only the Issuer, (c) nothing herein contained shall be
construed as creating any liability on Wilmington Trust, National Association,
individually or personally, to perform any covenant either expressed or implied
contained herein, all such liability, if any, being expressly waived by the
parties hereto and by any Person claiming by, through or under the parties
hereto and (d) under no circumstances shall Wilmington Trust, National
Association be personally liable for the payment of any indebtedness or expenses
of the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Agreement or the other Transaction Documents.

[Signature Pages Follow]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Receivables Pooling
Agreement to be duly executed as of the date first above written.

 

GREEN TREE ADVANCE RECEIVABLES III LLC, as Depositor By:  

/s/ Cheryl Collins

Name:   Cheryl Collins Title:   SVP and Treasurer

[Signatures continue]

[Green Tree Agency Advance Funding Trust I - Signature Page to Receivables
Pooling Agreement]



--------------------------------------------------------------------------------

GREEN TREE AGENCY ADVANCE FUNDING TRUST I, as Issuer

By: Wilmington Trust, National Association not in its individual capacity but
solely as Owner Trustee

By:  

/s/ Dorri Costello

Name:   Dorri Costello Title:   Assistant Vice President

[Signatures continue]

[Green Tree Agency Advance Funding Trust I - Signature Page to Receivables
Pooling Agreement]

 

2



--------------------------------------------------------------------------------

Schedule 1

ASSIGNMENT OF RECEIVABLES

Dated as of [            ], 20[    ]

This Assignment of Receivables (this “Assignment”) is a schedule to and is
hereby incorporated by this reference into a certain Receivables Pooling
Agreement (the “Agreement”), dated as of January 16, 2014, by and between Green
Tree Advance Receivables III LLC, a Delaware limited liability company (the
“Depositor”), and Green Tree Agency Advance Funding Trust I, a statutory trust
formed under the laws of the State of Delaware (the “Issuer”). All capitalized
terms used herein shall have the meanings set forth in, or referred to in, the
Agreement.

By its signature to this Assignment, the Depositor hereby sells and/or
contributes, assigns, transfers and conveys to the Issuer and its assignees,
without recourse, but subject to the terms of the Agreement, all of the
Depositor’s right, title and interest in, to and under its rights to
reimbursement for Receivables arising under each Designated Servicing Agreement
listed on Attachment A attached hereto, existing on the date of this Assignment
and Receivables arising under each Designated Servicing Agreement listed on
Attachment A, on or before the related Receivables Sale Termination Date, the
other Transferred Assets related to such Receivables described in Section 2(a)
of the Agreement, pursuant to the terms of the Agreement, and the Issuer hereby
accepts such sale and/or contribution, assignment, transfer and conveyance and
agrees to transfer to the Depositor the consideration set forth in the
Agreement.

[Signature page follows]



--------------------------------------------------------------------------------

GREEN TREE ADVANCE RECEIVABLES III LLC By:  

 

Name:  

 

Title:  

 

GREEN TREE AGENCY ADVANCE FUNDING TRUST I By: Wilmington Trust, National
Association not in its individual capacity but solely as Owner Trustee Name:  

 

Title:  

 

[Green Tree Agency Advance Funding Trust I - Signature Page to Schedule 1 to
Receivables Pooling Agreement - Assignment of Receivables]



--------------------------------------------------------------------------------

Attachment A to Schedule 1

DESIGNATED SERVICING AGREEMENTS AND DESIGNATED POOLS RELATED TO AGGREGATE
RECEIVABLES

 

Attachment A to Schedule 1-1